Order entered May 21, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00817-CV

   TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellant

                                            V.

                           CARLOTTA HOWARD, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-13467

                                        ORDER
                       Before Justices FitzGerald, Francis, and Myers

      Appellee’s motion requesting a recording or transcript of oral argument is DENIED.


                                                   /s/   LANA MYERS
                                                         JUSTICE